Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 1 of 16




                 EXHIBIT E
            Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 2 of 16


Filed on behalf of: Senior Party WESTON                               Paper No. ______

Filed by:      Eleanor M. Musick – Lead Counsel                Date filed: March 24, 2017
               Scott H. Davison – Backup Counsel
               Musick Davison LLP
               12636 High Bluff Drive, Suite 400
               San Diego, CA 92130
               Phone:         858-724-2450
               Facsimile:     858-430-2427
               E-mail: eleanor@mdiplaw.net
                        scott@mdiplaw.net


                    UNITED STATES PATENT AND TRADEMARK OFFICE

                              _______________________________

                     BEFORE THE PATENT TRIAL AND APPEAL BOARD

                              _______________________________

                                           ERIC Q. LI
                                               and
                                         QUIAN DIAO
                                           Junior Party
                                      (Patent 7,685,077 C1)

                                               v.

                                      JASON WESTON
                                              and
                                     ISABELLE GUYON
                                         Senior Party
                                   (Application 12/944,197)
                            __________________________________

                              Patent Interference No. 106,066 (JTM)
                                    (Technology Center 2100)

                            __________________________________

                          DECLARATION OF HONG ZHANG, Ph.D.




                                                                        Weston Exhibit 1028
                                                                                  Li v. Weston
                                                                         Interference No. 106,066
             Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 3 of 16




 1   The undersigned, HONG ZHANG, does hereby declare and state that:

 2     1.           I make the following declaration based on my own personal knowledge and belief,

 3          and if called to testify as a witness, I would and could testify competently thereto.

 4     2.           I have reviewed the Declaration of Jan P. Allebach, PhD (Exh. 2003 [Paper 0027])

 5          submitted by Intel Corporation, as well as the exhibits referred to therein, and have been

 6          asked to provide rebuttal testimony to Dr. Allebach’s opinion with regard to support vector

 7          machines (SVMs), support vector machine – recursive feature elimination (SVM-RFE), in

 8          particular, with regard to the level of ordinary skill in the art in or around March 2000, and

 9          factors relating to whether or not SVM-RFE would have been obvious to a person of

10          ordinary skill in the art as of March 2000.

11   Professional and Educational Experience

12     3.           I am a professor and department head in the department of Computer Science &

13          Information Technology at Armstrong Atlantic State University in Savannah, Georgia,

14          where I teach courses at all levels in mathematics and computer science.

15     4.           I received a Bachelor of Science degree in Computer Science from Fudan

16          University in 1982. Fudan University, located in Shanghai, China, is one of the most

17          prestigious and selective universities in China. It is consistently ranked in the world's top

18          100 most academic universities. I won the Fudan University Mathematics Competition in

19          1979.   In 1983, I was awarded a scholarship by the Chinese government to study in the

20          United States.    Once in the U.S., I studied Electrical Engineering at the University of

21          Pittsburgh, where I received a Master of Science degree in 1984. Continuing my studies at

22          the University of Pittsburgh, I received a Master of Arts and a PhD in Mathematics in 1986

23          and 1989, respectively. During my time at the University of Pittsburgh, I was twice


                                                       2
           Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 4 of 16

 1        awarded the Andrew Mellon Fellowship.

 2   5.          I served as an instructor in the Department of Mathematical Sciences at Purdue

 3        University (Indiana) from 1989 to 1996. In 1995, I was a visiting Associate Professor in

 4        the Department of Biometry at the Medical University of South Carolina.        As visiting

 5        faculty at Johns Hopkins University Medical Center (Maryland), I worked at the Center for

 6        Biomarker Discovery on Bioinformatics on peak detection methods for mass spectral data.

 7        At Mercer University in Macon, Georgia, I worked at the Institute for the Advancement of

 8        Computer Assisted Medicine.

 9   6.          I have served as a consultant on many software and analytical development projects

10        for Union Switch and Signal, Inc., General Electric Company, the Department of

11        Pharmacology at the University of Pittsburgh, and NeoGenomics Laboratories.

12   7.          From 1996 to 2000, while serving as the vice-president and CIO of Horus

13        Therapeutics, Inc. (later acquired by Johnson & Johnson), I helped develop computer-

14        assisted methods for diagnosing diseases using neural networks, an earlier-generation

15        machine-learning analytical technology.

16   8.          From 2000 to 2002, I worked as a research scientist with BIOwulf Technologies

17        (Savannah, GA).      BIOwulf’s patent portfolio was acquired by Health Discovery

18        Corporation (HDC, Atlanta, GA) in 2004. Since 2004, I have been employed on a part time

19        basis by HDC, doing work in the field of machine learning analytical methods, including

20        support vector machines (SVMs). I currently hold the title of Senior Vice President for

21        Computational Medicine at Health Discovery Corporation.

22   9.          Since 2015, I have served as managing director and research scientist for Manifold

23        Partners, LLC (San Francisco, CA), which provides quantitative investment strategies using

24        advanced computational analysis methods, including support vector machine (SVM)

25        technology.

                                                    3
               Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 5 of 16

 1     10.           I am a named inventor or co-inventor on seven issued U.S. patents, all relating to

 2            applications of learning machines for analysis of biomedical data and/or images. Of these

 3            seven patents, four are assigned to HDC, one is assigned to Horus Therapeutics, Inc., and

 4            one is assigned to NeoGenomics Laboratories, Inc. I have an additional pending patent

 5            application, also directed to applications of learning machines to flow cytometry data,

 6            which is assigned to NeoGenomics Laboratories.

 7     11.           I have authored books and academic journal publications covering developments in

 8            computer science and bioinformatics.          A list of my publications is included in my

 9            curriculum vitae, which is provided as Exh. 1029.

10     12.           I have been working continuously within the field of computer science, with

11            particular focus on bringing machine learning and other advanced IT technologies to

12            practical applications, since 1986.

13   SVM and SVM-RFE: Summary and Critique of Li’s Expert’s Conclusions

14      13.          The description of SVM provided in Dr. Allebach’s declaration at paragraphs 32

15            through 36 is consistent with commonly available tutorials on SVM technology. (Exh. 2003

16            [Paper 0027], 8:23 to 10:12).    The ability to excerpt material from one of these tutorials

17            does not confer on one the status of “expert” in SVM technology.           Furthermore, his

18            comment in paragraph 37 that an SVM could theoretically be performed manually is

19            unrealistic and oblivious to the realities of the actual technology. (Exh. 2003 [Paper 0027],

20            10:13-11:3)

21      14.          SVM, in its original form, is a classifier. It can be modified to perform regression.

22            On the other hand, SVM-RFE is a tool for feature selection. In other words, SVM-RFE is

23            designed for a completely different purpose. Contrary to Dr. Allebach’s suggestions, it is

24            not merely a variation of SVM. Due to the tremendous success of SVM, there have been

25            many SVM lookalikes with rather trivial variations (including those described in Dr.

                                                        4
            Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 6 of 16

 1         Allebach’s publications). SVM-RFE is certainly not one of them. SVM-RFE contains SVM

 2         as one of its important component, but it is a different technology for a different purpose.

 3         Unlike the trivial SVM variations, SVM-RFE has enjoyed its own great success in a wide

 4         range of areas, as evidenced by a large number of publications of SVM-RFE applications,

 5         including the publications by Intel.

 6   15.          In paragraph 38 of his declaration (Exh. 2003 [Paper 0027]; 11:4-14), Dr. Allebach

 7         states that “SVM continued to develop rapidly” from 1963 to 1992. Twenty-nine years in

 8         the field of modern computing is practically glacial. The 1963 paper by Vapnik and Lerner

 9         that he references, “Pattern Recognition Using Generalized Portraits,” (Exh. 2035[Paper

10         0059] ) describes general concepts connected to pattern recognition. It was not until eleven

11         years later that Vapnik and Chervonenkis first developed the field of statistical learning

12         theory (“Theory of pattern recognition: Statistical problems of learning,” Moscow: Nauka,

13         1974) upon which SVMs are based. Then, another 18 years later, the pieces were finally

14         put together by Boser, Guyon and Vapnik, who presented their paper on SVM at the 1992

15         5th Annual ACM Workshop on Computational Learning Theory (“COLT ‘92”) (Exh. 2036

16         [Paper 0060]), thus launching the SVM revolution. This can hardly be considered “rapid

17         development”, and Dr. Allebach’s simplistic suggestion that all learning machines are

18         obvious variants on the same theme trivializes the time and effort that it took to turn the

19         fundamentals of statistical learning theory into a practically-applicable computational tool

20         that is SVM.

21   16.          The early works of SVM and related technologies were developed by sophisticated

22         researchers with advanced graduate degrees from prestigious universities in mathematics,

23         computer science and engineering. It is no accident that an inventor of SVM-RFE is one of

24         people who invented SVM. It is a shame for Dr. Allebach to diminish and trivialize the

25         pioneering work that has, by his own admission, has benefitted his work.          See, e.g.,

                                                    5
            Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 7 of 16

 1         Nguyen, M.Q. and Allebach, J.A., “Feature ranking and selection used in a machine

 2         learning framework for predicting uniformity of printed pages”, IS&T International

 3         Symposium on Electronic Imaging 2017, pp. 166-173. (Exh. 1030.)

 4   17.           It is true that SVM existed before SVM-RFE. Dr. Allebach tries to argue that the

 5         ideas of RFE (recursive feature elimination) existed before SVM-RFE and, therefore,

 6         SVM-RFE must be obvious. However, even if the idea of feature elimination had been used

 7         in some other context, he completely fails to show that the SVM-based RFE process, the

 8         key concept of the SVM-RFE, predated Weston’s invention thereof. Besides, it is not

 9         uncommon to create new processes using known components. SVM was essentially a

10         combination of the hyperplane classifier and the “kernel trick”, two well-known concepts

11         that existed long before the SVM invention. Yet it took nearly 30 years from the first

12         publication of these concepts before SVM was introduced by Boser, Guyon and Vapnik in

13         1992.

14   18.           Computational complexity is a critical factor in modern algorithm development. In

15         spite of the rapid technological development of computer hardware, problems with

16         complexity beyond polynomial time are practically not solvable by any computers. Even

17         the NP-complete (nondeterministic polynomial time-complete) problems are generally

18         considered intractable. The feature selection problem, in its general form, is clearly

19         intractable because an exhaustive examination of all 2n subsets of features would be of

20         exponential complexity. Therefore, any feasible algorithms on general feature selection

21         will necessarily be approximate solutions with carefully constructed procedures to achieve

22         near-optimal answers within reasonable time complexity. The statement by Dr. Allebach

23         that “RFE can be theoretically performed by an individual with a pencil and paper” (Exh.

24         2003 [Paper 0027], 12:21) only serves to demonstrate his lack of basic understanding of the

25         fundamental questions to which SVM-RFE are directed.

                                                    6
               Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 8 of 16

 1      19.          Because of the nature of the feature selection problem, it is extremely naïve to think

 2            of SVM and RFE as some sort of pluggable components that you could just randomly put

 3            together to create a new algorithm. This may be the common practice of so-called

 4            researchers to manufacture some publications, however, SVM-RFE certainly would not

 5            have been created by some mediocre machine learning practitioners using some mediocre

 6            tactics. SVM-RFE is an efficient algorithm with the time complexity bounded by O(nd2)

 7            where n is the sample size and d the dimension. The effectiveness of SVM-RFE has been

 8            demonstrated by numerous publications of successful applications in a wide range of areas.

 9      20.          The simplicity of SVM-RFE does not render its invention obvious or trivial. Many

10            great ideas are simple. It is far too easy for us to say that light bulbs are simple. Theory of

11            relativity is quite simple, using only basic college mathematics. I would argue that it was

12            the simplicity of SVM-RFE and of SVM that enabled their widespread applications by

13            ordinary engineers. As someone who has dedicated his nearly thirty-year career to the field

14            of machine learning, I consider it irresponsible for Dr. Allebach to claim that anyone back

15            in 2000 could or would have come up the same idea.

16   The Inventors: Educational Level, Sophistication, and Their Work

17      21.          I have reviewed and am familiar with the subject matter of the Weston ‘197

18            application as well as the related Weston patents. I personally know and have worked with

19            inventors Jason Weston and Isabelle Guyon.

20      22.          Jason Weston earned a Ph.D. in machine learning at Royal Holloway, University of

21            London and at AT&T Bell Labs in 2000, under the guidance of, among others, Vladimir

22            Vapnik, the world-renowned expert in statistical learning theory and co-inventor of support

23            vector machines. Dr. Weston is currently employed as a research scientist at Facebook AI

24            Research (“FAIR”). (Exh. 1031)

25      23.          Isabelle Guyon received her Ph.D. in electrical engineering in 1988, focusing on

                                                        7
               Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 9 of 16

 1            artificial neural networks, from the Université Pierre et Marie Curie, Paris, France. From

 2            1989 to 1994, Dr. Guyon worked as a researcher at AT&T Bell Labs, where, among other

 3            things, she co-invented support vector machines with her husband, Bernard Boser, and

 4            Vladimir Vapnik. (Exh. 1032; Exh. 2036 [Paper 0060]; U.S. Patent 5,649,068, Exh. 1033).

 5            Since 1996, Dr. Guyon has operated an independent consulting company, Clopinet

 6            (Berkeley, CA), which specializes in statistical data analysis, pattern recognition and

 7            machine learning techniques.

 8      24.           Dr. Weston and Dr. Guyon were considered among the world leaders in the field of

 9            machine learning in 2000, and continue to be recognized today as being among the most

10            influential scholars in the field.

11      25.           The first version of the manuscript of the paper that originally disclosed SVM-RFE,

12            entitled “Gene Selection for Cancer Classification Using Support Vector Machines”, which

13            named Jason Weston and Isabelle Guyon as co-authors along with Stephen Barnhill and

14            Vladimir Vapnik, was submitted for publication in the journal Machine Learning in 2000.

15            This same manuscript was filed in the United States Patent and Trademark Office on March

16            22, 2000 as provisional application number 60/191,219, which application had the same

17            title (Exh. 1010). For brevity, I will refer to this paper as “the Weston paper.” The Weston

18            paper was revised from its original version, with additional material that appeared in what

19            was finally published in 2002 in Machine Learning, volume 46, pages 389-422. (Exh.

20            1034)     The revised version of the Weston paper as published served as the primary

21            disclosure for the applications that issued as the related Weston patents as well as for the

22            Weston ‘197 application.

23   Educational Level and Sophistication of Active Workers in the Field

24      26.           The table below summarizes the educational level and sophistication of active

25            workers in the field as exemplified by the authors of the Mukherjee (Exh. 2017 [Paper

                                                       8
          Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 10 of 16

 1      0041]), Bradley (Exh. 2018 [Paper 0042]) and Cortes (Exh. 2020 [Paper 0044]) references

 2      that are cited in Dr. Allebach’s declaration. The first column identifies the “prior art”

 3      reference cited and discussed in Dr. Allebach’s declaration (Exh. 2003 [Paper 0027]) with

 4      which each person is associated.       This column also includes the exhibit number [in

 5      brackets] from which this person’s biographical and professional information was obtained.

 6      The second column provides the person’s degree, the year in which the degree was

 7      received, and the institution from which it was received. The third column lists each

 8      individual’s position in 2000 at or around the time of Weston’s invention of SVM-RFE, an

 9      indicator of his or her level of sophistication. The fourth column lists each person’s current

10      position (as available) from on-line resources such as LinkedIn® profiles, published

11      professional biographies, or published CVs. This entry which indicates their ongoing

12      commitment and exemplary achievement in the field.

     Author Name          Degree                          Position in 2000         Current Position
     (Reference)
     Paul S. Bradley      PhD, Computer Science, 1998     Researcher, Microsoft    Chief Data Scientist,
     (Bradley, Exh.       University of Wisconsin-        Research                 ZirMed,
     2018 [Paper          Madison                         Data Management,         Chicago, IL
     0042])                                               Exploration and Mining
     [Exh. 1035]                                          Group
     Corinna Cortes       PhD, Computer Science, 1993     Researcher, AT&T Bell    Head, Google
     (Cortes, Exh. 2020   University of Rochester, NY     Labs                     Research NY,
     [Paper 0044])                                                                 Google, Inc.
     [Exh. 1036]
     Todd R. Golub        MD, University of Chicago       Faculty, Harvard         Chief Scientific
     (Mukherjee, Exh.                                     Medical School/Broad     Officer, Broad
     2017 [Paper                                          Institute                Institute; Charles A.
     0041])                                                                        Dana Investigator in
     [Exh. 1037]                                                                   Human Cancer
                                                                                   Genetics at the Dana-
                                                                                   Farber Cancer
                                                                                   Institute, professor of
                                                                                   pediatrics at Harvard
                                                                                   Medical School,
                                                                                   Howard Hughes
                                                                                   Medical Institute
                                                                                   investigator




                                                      9
     Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 11 of 16

Jill P. Mesirov      PhD, Mathematics, 1974           Director, Computation     Professor/Associate
(Mukherjee, Exh.     Brandeis University              Biology and               Vice Chancellor for
2017 [Paper                                           Bioinformatics            Computational Health
0042])                                                Program, Broad            Sciences, Department
[Exh. 1038]                                           Institute of MIT and      of Medicine,
                                                      Harvard                   University of
                                                                                California, San Diego
Sayan Mukherjee      PhD, Computer Science, 2001      Graduate Student,         Assistant Professor,
(Mukherjee, Exh.     MIT                              Center for Biological &   Department of
2017 [Paper                                           Computational (CBCL)      Statistical Science,
0042])                                                Learning, MIT             Duke University
[Exh. 1039]
Tomaso Poggio        PhD, Theoretical Physics,        Professor, Brain &        Eugene McDermott
(Mukherjee, Exh.     1971                             Cognitive Sciences,       Professor in the
2017 [Paper          University of Genoa (IT)         MIT                       Department of Brain
0042])                                                                          and Cognitive
[Exh. 1040]                                                                     Sciences and at the
                                                                                Artificial Intelligence
                                                                                Laboratory, MIT
Massimiliano         PhD, Physics, 1999               Post-doctoral Fellow,     Professor of
Pontil               University of Genova (IT)        Center for Biological &   Computational
(Mukherjee, Exh.                                      Computational             Statistics & Machine
2017 [Paper                                           Learning, MIT             Learning, Department
0042])                                                                          of Computer Science,
[Exh. 1041]                                                                     Centre for
                                                                                Computational
                                                                                Statistics and Machine
                                                                                Learning, University
                                                                                College London
Ryan Rifkin          PhD, Machine Learning, 2002      Graduate student,         Google, Inc.
(Mukherjee, Exh.     MIT                              Center for Biological &   Mountain View, CA
2017 [Paper                                           Computational
0042])                                                Learning, MIT
[Exh. 1042]
Donna K. Slonim      PhD, Computer Science, 1996      Postdoctoral associate,   Professor of
(Mukherjee, Exh.     MIT                              Center for Biological &   Computer Science,
2017 [Paper                                           Computational             Tufts University
0042])                                                Learning, MIT and
[Exh. 1043]                                           Broad Institute
Pablo Tomayo         PhD, Physics, 1990               Sr. Computational         Professor, Department
(Mukherjee, Exh.     Boston University                Biologist, MIT/Broad      of Medical
2017 [Paper                                           Institute                 Genetics/Co-director,
0042])                                                                          Genomics and
[Exh. 1044]                                                                     Computational
                                                                                Biology, University of
                                                                                California, San Diego
Vladimir Vapnik      PhD, Statistics 1964             AT&T Bell Labs            Professor, Center for
(Cortes, Exh. 2020   Institute of Control Sciences                              Computational
[Paper 0044])        (Moscow)                                                   Learning Systems,
[Exh. 1045]                                                                     Columbia University;
                                                                                Consultant, Facebook
                                                                                AI Research


                                                 10
            Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 12 of 16

     Allesandro Verri      PhD, Physics, 1988               Visiting                  Professor of
     (Mukherjee, Exh.      University of Genova             Scientist/Professor,      Computer Science,
     2017 [Paper                                            Center for Biological &   Università degli Studi
     0042])                                                 Computational             di Genova
     [Exh. 1046]                                            Learning, MIT
 1

 2   27.          The early works of SVM and related technologies were developed by extremely

 3         creative people working in respected universities and research institutions with profound

 4         knowledge and skills in mathematics, computer science and engineering. The individuals

 5         listed in the table are typical of those who were working in the field in 2000 and who

 6         advanced the technology to the point at which SVM and SVM-RFE could actually be used

 7         in practical applications by the far less sophisticated hypothetical person of ordinary skill in

 8         the art that Dr. Allebach describes in his declaration.

 9   28.          In the late 1990’s and early 2000’s, the active workers in the field of SVMs were

10         close knit and highly collaborative, making up a kind of elite club of experts.              The

11         researchers who were working in the field knew everyone else – the technology was new

12         and exciting and full of possibilities. The collegiality among those individuals led to

13         exchanges of information and co-authoring of conference papers and journal publications

14         across institutional boundaries. In one example, in a presentation at the 2000 conference on

15         Neural Information Processing Systems (NIPS), Weston, working for Barnhill

16         BioInformatics (a predecessor in interest to many of the HDC patents), Mukherjee, Pontil

17         and Poggio, working at CBCL-MIT, and Chapelle and Vapnik, working at AT&T Research

18         Labs, reported development of a new feature selection method for SVMs.              The feature

19         selection method described in this paper is a wrapper method that is completely unrelated to

20         SVM-RFE. The paper, does, nonetheless, reference an early version of the Weston paper as

21         reference [7], but distinguishes that method from what is disclosed in the instant paper and

22         does not explicitly refer to “SVM-RFE.” (Exh. 1047.)

23   29.          In the years following publication of the Weston paper, the CBCL-MIT research
                                                     11
               Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 13 of 16

 1            group (Center for Biological and Computational Learning at MIT), a major hub of artificial

 2            intelligence research and innovation, published several papers on the subject of using

 3            support vector machines for cancer classification. In each paper, the CBCL-MIT group

 4            credits Weston and Guyon as the source of SVM-RFE. Ramaswamy, et al, in “Multiclass

 5            cancer diagnosis using tumor gene expression signatures”, Proceedings of the National

 6            Academy of Sciences, 98(26):15149-15143 (2001) (Exh. 1048) describe the use SVM-RFE

 7            for feature selection, citing to the Weston paper. Rifkin, et al., “An Analytical Method for

 8            Multi-class Molecular Cancer Classification”, SIAM Review, 45(4):706-723, published 5

 9            years after the 1998 Mukherjee paper (Exh. 2017 [Paper 0042]), describes the use of SVM-

10            RFE. (Exh. 1049). In the Rifkin paper, the CBCL-MIT research group recognizes and

11            describes the distinctions between conventional linear SVM and SVM-RFE.             Similar

12            discussions and distinctions between conventional SVM and SVM-RFE are offered by

13            Mukherjee in “Classifying Microarray Data Using Support Vector Machines”, Chapter 9 of

14            Understanding and Using Microarray Analysis Techniques: A Practical Guide, Springer-

15            Verlag, Heidelberg, 2003, pp. 166-185. (Exh. 1050). The CBCL-MIT group included

16            researchers who were luminaries in their field. If they had thought Weston’s SVM-RFE

17            was simply an insignificant variation of conventional SVM, they would not have

18            consistently recognized Weston’s contribution of the SVM-RFE method.

19   Further Recognition of Acceptance in the Field

20      30.          Further evidence of the recognition and acceptance that SVM-RFE has achieved in

21            the field is provided by the large number of academic publications that have cited the

22            Weston paper.    The Weston paper represented a significant portion of the invention

23            disclosure for the related Weston patents.    A search for the Weston paper using Google®

24            Scholar, a web search engine that indexes the full text or metadata of scholarly literature,

25            yields results indicating that from publication in 2002 to 2017, about 5,300 books, academic

                                                       12
             Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 14 of 16

 1         journals, conference papers, theses, technical reports, patents, and other publications have

 2         cited the paper as an authority in the field of SVM and feature selection. (Exh. 1051.)

 3         Breaking this down into smaller time windows, from its publication in 2002 to 2005, the

 4         year that Li filed its international patent application claiming to have invented SVM-RFE,

 5         Google® Scholar indicates that the Weston paper had already been cited nearly 500 times.

 6         (Exh. 1052). Since 2013, around the same time that Dr. Allebach first began co-authoring

 7         papers that describe the use of SVM in various printing applications, the Weston paper has

 8         been cited about 1,900 times according to Google® Scholar. (Exh. 1053). In the past year

 9         alone, Google® Scholar indicates that the Weston paper has been cited about 440 times.

10         (Exh. 1054).

11   31.          Other resources provide similarly impressive support for the recognized

12         contribution that the SVM-RFE method has made to the field. For example, Springer, a

13         respected publisher of academic journals and books, ranks the Weston paper in the 99th

14         percentile for citations, with 2,299 items citing the article. (Exh. 1055).   Another example,

15         ResearchGate, a social networking site for scientists and researchers, reports 3,881 citations

16         to the Weston paper. (Exh. 1056). This widespread and ongoing recognition would hardly

17         be expected if it actually were the simple, obvious method that Dr. Allebach suggests it is.

18   32. .        Dr. Allebach and his co-author Minh Nguyen are included among those who have

19         utilized SVM-RFE and cited the Weston paper as a reference. In their 2017 conference

20         paper, the authors describe the use of different approaches for feature selection, including

21         the filter approach, into which category linear-SVM feature selection falls. The paper

22         points out the drawbacks of the linear-SVM method, namely that it ignores feature

23         dependencies. The authors then explain that wrapper methods, including SVM-RFE, make

24         up for this drawback by combining feature selection and pattern classification. Thus,

25         contrary to the sweeping generalizations he makes in his declaration that SVM-RFE is

                                                      13
               Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 15 of 16

 1            merely an obvious variant of SVM, Dr. Allebach (and/or his co-author Nguyen)

 2            acknowledges that important differences exist that significantly impact the ways that the

 3            two methods perform and the accuracy of the results the two methods achieve. (Exh. 1030).

 4            (It may be noted that some authors describe two categories of feature selection methods, in

 5            which case they classify SVM-RFE into the category of wrapper methods. Others define

 6            three categories, and include SVM-RFE in the third category of “embedded” feature

 7            selection methods. In either case, the method is more accurate because it takes into account

 8            correlation among features.)

 9      33.          Dr. Allebach is a relative newcomer to the field of SVM and related machine

10            learning technologies. He states in his declaration that he relies on his “own experience and

11            expertise in the relevant technologies and systems that were already in use prior to the

12            earliest alleged priority date...March 2000” (Exh. 2003 [Paper 0027], 4:11-14), however he

13            presents no evidence to show that he has either experience or expertise in SVM until more

14            than a decade later. His knowledge comes from hindsight, and only from the limited

15            perspective of one who has used a tool, not one who had contributed to development of that

16            tool. His lack of expertise and simplistic approach trivialize the creativity and hard work

17            that went into Weston’s invention of the SVM-RFE method -- a method that has been

18            widely recognized by the inventors’ actual peers (as opposed to Dr. Allebach’s

19            hypothetical person of ordinary skill in the art) as an important advancement in the field.


20   Documents and Other Materials Relied Upon

21      34.          The documents on which I rely for the opinions expressed in this declaration are the

22            documents and materials identified in this declaration, including exhibits previously produced

23            by Intel Corporation, the Real Party in Interest for the Li patent, and any other references

24            specifically identified in this declaration in their entirety, even if only portions of these


                                                        14
               Case 6:20-cv-00666-ADA Document 1-5 Filed 07/23/20 Page 16 of 16


 1           documents are discussed herein. I have also relied on my own experience and expertise in the

 2           relevant technologies, which includes experience and expertise that I personally had at the

 3           time referred to in Dr. Allebach’s declaration (Exh. 2003, 4:13-14) as the “earliest alleged

 4           priority date” of the ‘197 application -- March 2000.

 5   Compensation

 6     35.          I am an employee of HDC. I have received no additional compensation for providing

 7           my declaration in this matter.

 8   Availability for Cross-Examination

 9     36.          In signing this declaration, I recognize that the declaration may be later filed and relied

10           upon as evidence in a contested case before the Patent Trial and Appeal Board of the United

11           States Patent and Trademark Office.        I acknowledge that I may be subject to cross-

12           examination in the case, and that cross-examination will take place in within the United

13           States. If cross-examination is required of me, I will appear for cross-examination within the

14           United States during the time allotted for cross-examination.

15     37.          I hereby declare that all statements made herein of my own knowledge are true and

16           that all statements made on information and belief are believed to be true, and further, that

17           these statements are made with knowledge that willful false statements and the like are

18           punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United

19           States Code, and that such willful false statement may jeopardize the validity of any patent

20           issuing from U.S. Patent Application No. 12/944,197.

21

22   Dated: March ____,
                   24 2017                         _________________________________________
23                                                       Hong Zhang, Ph.D.




                                                        15
